UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4412


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEROME GREEN, a/k/a JR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cr-00042-MOC-3)


Submitted:   February 27, 2015              Decided:    April 22, 2015


Before WYNN and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Meier, MEIER LAW, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Jerome Green appeals his conviction and 57-month sentence

imposed following his guilty plea to possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012).

On   appeal,   Green’s       counsel   has    filed    a    brief    pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court erred in imposing a four-level enhancement

under U.S.S.G. § 2K2.1(b)(6)(B).               Green’s supplemental pro se

brief     similarly    challenges      the    imposition     of     the   U.S.S.G.

§ 2K2.1(b)(6)(B) enhancement.            The Government has declined to

file a response brief.              Following our careful review of the

record, we affirm.

        In reviewing Sentencing Guidelines calculations, we review

the district court’s factual findings for clear error and its

legal conclusions de novo.           United States v. Cox, 744 F.3d 305,

308 (4th Cir. 2014).           Clear error occurs only when, “on the

entire    evidence,”    we    are    “left    with    the   definite      and   firm

conviction that a mistake has been committed.”                      Id. (internal

quotation marks omitted).            The Government bears the burden of

proving by a preponderance of the evidence that the court should

apply a Guidelines enhancement.              United States v. Blauvelt, 638
F.3d 281, 293 (4th Cir. 2011).



                                        2
       The Guidelines provide for a four-level upward adjustment

if the defendant “used or possessed any firearm or ammunition in

connection        with      another         felony       offense,”         U.S.S.G.

§ 2K2.1(b)(6)(B).        The enhancement applies where “the firearm or

ammunition facilitated, or had the potential of facilitating,

another felony offense.”           U.S.S.G. § 2K2.1 cmt. n.14(A).                The

purpose of a U.S.S.G. § 2K2.1(b)(6) enhancement is “to punish

more severely a defendant who commits a separate felony offense

that is rendered more dangerous by the presence of a firearm.”

United States v. Jenkins, 566 F.3d 160, 164 (4th Cir. 2009)

(internal quotation marks omitted).

       The requirement that a firearm be possessed “in connection

with”   another    felony    “is     satisfied    if    the    firearm    had   some

purpose or effect with respect to the other offense, including

if the firearm was present for protection or to embolden the

actor.”     United States v. McKenzie-Gude, 671 F.3d 452, 463-64

(4th    Cir.   2011)     (internal    quotation        marks   omitted).        This

requirement is not satisfied, however, where “the firearm was

present due to mere accident or coincidence.”                  Jenkins, 566 F.3d

at   163   (internal     quotation     marks     omitted).       The     Guidelines

specifically provide that the enhancement should be applied “in

the case of a drug trafficking offense in which a firearm is

found in close proximity to drugs, drug-manufacturing materials,

or drug paraphernalia.”       U.S.S.G. § 2K2.1 cmt. n.14(B).

                                        3
       Here, the district court found that Green possessed the

firearm in connection with the offense of possession with intent

to    distribute    marijuana.         Green    and    his   codefendants      were

apprehended in a vehicle containing a backpack with 150.8 grams

of     marijuana,    both    loose   and      packaged   into   smaller       units

consistent with the intent to sell.                   Although it was on the

driver-side floorboard, the backpack was in close proximity to

Green, the front passenger.              Two sets of digital scales and a

large amount of cash in small denominations were located in the

center console, accessible to all three occupants.                    All three

occupants had firearms concealed within the car, positioned so

as to be easily available.             These facts are consistent with a

finding that the occupants of the vehicle jointly possessed the

marijuana with intent to distribute and used the firearms in

connection with that trafficking offense.                See United States v.

Lomax, 293 F.3d 701, 705 (4th Cir. 2002) (describing factors to

consider in determining whether a firearm furthered or advanced

drug trafficking); United States v. Burgos, 94 F.3d 849, 873

(4th     Cir.    1996)   (en   banc)     (describing     possession      in    drug

trafficking context).

       While Green asserts that the evidence was insufficient to

support a finding that he knew the marijuana was in the vehicle,

the     record    contains     sufficient      circumstantial      evidence      to

support    the    district     court’s     finding.      Because   the    court’s

                                          4
finding    was   not   clearly   erroneous,           we     find    no    error     in    the

court’s imposition of the enhancement.

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                 We

therefore affirm Green’s conviction and sentence.                             This court

requires that counsel inform Green, in writing, of the right to

petition   the    Supreme     Court    of       the   United    States       for   further

review.    If Green requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move       in    this    court        for       leave     to        withdraw        from

representation.        Counsel’s motion must state that a copy thereof

was served on Green.

      We dispense with oral argument because the facts and legal

contentions      are   adequately      presented        in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                            5